Citation Nr: 1745228	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a lump sum payment of $9,176.58 was properly considered to be countable income.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant's son



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1943 to December 1945.  He died in October 2009.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin that found that the appellant had countable income in the amount of $9,176.58 for the year beginning October 1, 2010. 

A hearing on this matter was held via videoconference before the Board in May 2017.  A transcript of that hearing has been associated with the record.  

Finally, the record before the Board contains a letter from VA to the appellant requesting repayment of the excess benefits paid to her in 2010.  There is no evidence that this debt has been satisfied or waived, and at the May 2017 hearing, the issue of the appellant's ability to repay such a debt was raised.  

The Board finds, therefore, that the issue of waiver of the overpayment has been properly raised but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The lump sum payment of $9,176.58 that was created when the appellant liquidated the Veteran's retirement account was not subject to any pertinent legal exception governing the calculation of death pension benefits based on income. 


CONCLUSION OF LAW

The appellant's lump sum payment was properly characterized as income during the period under appeal.  38 U.S.C.A. §§ 1503, 1541 (West 20174); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273, 3.274 (2016).


REASONS AND BASES FOR FIND INGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  However, the provisions of the VCAA have no effect on an appeal where, as here, the law and not the underlying facts or development of the facts is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  The Board therefore finds that no further action is necessary under the statutory and regulatory duties to notify and assist.
. 
Analysis

In November 2009, following the Veteran's October 2009 death, the appellant was granted VA death pension benefits, predicated upon financial need.  In September 2010, she sought to liquidate an Individual Retirement Account (IRA) held by her late husband. Records show that she received $9,176.58 from this transaction, the entirety of which was placed into her personal bank account.  In March 2011, she properly reported the proceeds to VA.  As a result, her pension benefits were retroactively reduced for the year beginning October 1, 2010.  The Board notes that, as of October 1, 2011, the IRA was no longer counted as income and the appellant's pension benefits were restored to their full level.

The appellant contends that the money from the IRA was improperly calculated for 2010 because she used that money entirely, and almost immediately, for a myriad of medical expenses and, therefore, the amount should not be counted as income.  

The purpose of VA death pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who are unable to maintain a basic, minimal income level.  VA death pension benefits are awarded and maintained based on certain eligibility criteria.  In order to receive benefits, a claimant must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3 (a), 3.23, 3.274.  

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271 (a)(1). Nonrecurring income received or anticipated on a one-time basis during a 12-month annualization period will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271 (a)(1), (3).  A surviving spouse who is in receipt of pension must notify the VA of any material change or expected change in income which would affect the rate of pension.  38 C.F.R. 
§ 3.660.

Entitlement to continued payment of this pension is based on income received from all sources, including other family members, except for types of income that are specifically excluded.  The types of income which are excluded from income for VA pension purposes include welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.271, 3.272. 

The law states that a pension benefit is to be reduced by the amount of the appellant's annual household income.  See 38 U.S.C.A. § 1521.  Pension is not payable if the appellant's countable annual income exceeds the maximum limitation and may be reduced based on income levels. 

The law governing whether a recipient's income is countable for pension benefits purposes is clear, in that "payments of any kind from any source shall be counted as income . . . unless specifically excluded under § 3.272."  38 C.F.R. § 3.271 (a)(emphasis added). Significantly and pertinent to the appellant's claim, 38 C.F.R. § 3.272 does not provide for any method through which it is possible to exclude from countable income those monies obtained from an IRA account. 
At the May 2017 hearing, the appellant explained (through her representative and her son, who served as her proxy) that her adult children were responsible for her financial affairs following the death of her husband, as she was in poor health and required around-the-clock medical care.  Thus, in the face of mounting medical bills, the children authorized the liquidation of the Veteran's IRA.  The proceeds of that action were placed into the appellant's bank account and spent on medical expenses.  
 
Based on the legal interpretation of the statutes and regulations governing the award of VA pensions, the Board must find that the IRA proceeds were properly counted as income.  Essentially, even the most liberal reading of the regulations governing pension benefits fails to identify a way in which the proceeds of a liquidated IRA could be subject to any of the exceptions laid out in 38 C.F.R. § 3.272 and, thus, immune to classification as income.  

The VA death pension benefit system exists to support the indigent surviving dependents of deceased veterans, and in providing such benefits, VA must calculate a pensioner's ability for self-support based on all sources of income which are not subject to the exceptions enumerated above.  Here, VA found that the Veteran received $9,176.58 from a valid, non-exempt source and counted it accordingly. 

Although the Board is deeply sympathetic to the appellant's situation, based on the undisputed facts of this case, there is no exception that can reasonably be applied and the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive of the claim, the claim should be denied for lack of legal entitlement under the law).


[CONTINUED ON NEXT PAGE]


ORDER

The lump sum payment of $9,176.58 was properly considered to be countable income; the appeal is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


